Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed 02 February 2021 has been entered.
	The Request for Continued Examination filed has been carefully considered. The following information has been made of record in the RCE filed for the instant application:
1. Claims 12 and 16-21 have been canceled.
2. No new Claims have been added.
3. Claims 1, 3, 5-10 and 13-14 have been amended. 
4. Remarks drawn to rejections under 35 USC 102 and 103.
The following rejections have been withdrawn:
5. The rejection of Claim(s) 1 and 5 under 35 U.S.C. 102(a)(1) as being anticipated by XP-002610254 (‘254-Mintel, 2008, pages 1-5; cited in IDS filed 4/4/18; of record) and the rejection of Claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Caregen (2012, page 43; cited in IDS filed 4/4/18; of record) have been withdrawn in view of the amendment to claim 1, which now requires a specific percentage range for the purple rice extract and dipotassium Glycyrrhizate. Both ‘254 (Mintel) and Caregen do not teach the amounts of the ingredients as recited in amended claim 1. The rejection of claim 21 has been rendered moot by cancelation.

	Claims 1-11, 13-15 and 22-27 pending in the case.

Priority
Pending claims 1-11, 13-15 and 22-27 are entitled to a priority date of 12/23/2016.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 13-15 and 22-27 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for combination of purple rice extract and dipotassium Glycyrrhizate in a composition wherein each is present at a concentration of 0.05mg/ml ) in combination with HA (0.05mg/ml) as in Example 1 (page 15) of the specification which would produce a synergistic effect on anti-hyaluronidase inhibition, does not reasonably provide enablement for all other percentage and ratio levels of the combination of purple rice extract, dipotassium Glycyrrhizate in combination with HA that is outside the ranges recited in the instant claims to produce synergism on anti-hyaluronidase inhibition.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
A conclusion of lack of enablement means that, based on the evidence regarding each of the factors below, the specification, at the time the application was filed, would not have taught 
(A) The breadth of the claims
(B) The state of the prior art
(C) The level of predictability in the art
(D)The amount of direction provided by the inventor
(E) The existence of working examples 
(F) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

	Nature of the Invention
	The instant invention is drawn to a composition comprising hyaluronic acid, purple rice extract and dipotassium Glycyrrhizate wherein the purple rice extract is present from 0.05% and up to about 0.5% and dipotassium Glycyrrhizate is present form 0.05% and up to about 8% and wherein the said purple rice extract and dipotassium Glycyrrhizate when combined produce a synergistic anti-hyaluronidase activity that is at least 25% greater than the sum of the individual activities of purple rice extract and dipotassium Glycyrrhizate alone.
The breadth of the claims
Instant claims 1, 7, 10 and 22-27 are drawn to a synergistic combination of purple rice extract, dipotassium Glycyrrhizate and HA, each in a percentage range and ratios respectively. The percentage range and ratios recited are broad. Claims 1 and 10 do not recite any amounts for HA. The claims recite comprising. It is not clear what other components are present. It appears that the claims encompass compositions wherein only the three components recited are present since claims 7 and 14 recite HA percentages as high as 99.998%. The percentage ranges and ratios recited for the components includes any amount that falls in the recited percentage ratio range. 
The state of the prior art
It is well known that the synergism is dosage and administration schedule and dependent. Tallarida (Genes and Cancer, 2012, April, 2(11), 1003-1008; of record) teaches that synergism not only depends on the agonist drug combination but also on the ratio of the doses (page 1007-1008-see under sub title-Optimizing the drug combination ratio). Therefore, applicant’s showing of synergism for one particular concentration of the three components or one particular concentration for purple rice extract and dipotassium glycyrrhizate cannot be extrapolated to the same combination in any amount/percentage range and ratios. The components can be present in any amount but still fall under the percentage range overall and also be in the ratio recited.
The level of predictability in the art
The instant invention as claimed is highly unpredictable. It is also known in the art that synergism for combinations of compounds in any amount are highly unpredictable. Sufficient data is not seen to substantiate synergistic combinations of purple rice extract and dipotassium Glycyrrhizate in combination with HA in the percentage range and ratios as instantly claimed since the percentages and ratio can be met with various amounts. From the teachings of Tallarida it is highly unpredictable as to what other amounts of purple rice extract and dipotassium Glycyrrhizate in combination with HA (other than the one example provided) will produce a synergistic combination for antihyaluronidase activity.


	The amount of direction provided by the inventor
The instant specification is not seen to provide enough guidance that would allow a skilled artisan to extrapolate from the disclosure and the examples provided to enable synergistic compositions as instantly claimed. The specification also fails to direct the skilled artisan in correlative prior art procedures which might provide the basis for predicting such combinations. 
The existence of working examples
The working examples set forth in the instant specification are drawn to a combination of purple rice extract, dipotassium Glycyrrhizate and HA, wherein each ingredient is present at a concentration of 0.05mg/ml (Example 1 at page 15, para 0078). Even though this particular combination displays synergism for antihyaluronidase activity, the amounts cited in this example is not representative of synergism between purple rice extract and dipotassium glycyrrhizate in combination with HA in any amount (percentages and ratios) as broadly encompassed by the instant claim recitations. Applicants are therefore not entitled to claim synergistic combinations of purple rice extract and dipotassium glycyrrhizate in combination with HA for the percentage ranges and ratios recited in the instant claims.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure
In view of the information set forth, the instant disclosure is not seen to be sufficient to enable the synergistic compositions as instantly claimed. One of ordinary skill in the art would have to make compositions containing several different amounts of purple rice extract and dipotassium glycyrrhizate in combination with HA in order to determine which of the amounts produce synergism. Undue experimentation is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 7 recites that HA can be present at a maximum of 99.998%. If this is the case then the other two ingredients, namely, purple rice extract and dipotassium glycyrrhizate, can be present in a combined total of 0.002% or 0.001% maximum each. However, claim 7 recites that purple rice extract and dipotassium glycyrrhizate are present at a minimum of 0.05% each. It is not clear what applicant intends regarding the percentages recited for the components in claim 7. The same is seen with claims 13 and 14.
Claim 22 recites ‘are at from about’ at line 2 followed by a weight ratio range. The recitation ‘at’ indicates that the lower end is at 1:2. The recitation of the term ‘about’ indicates some variability. It is not clear what applicant intends by the said recitation regarding where the lower end of the ratio range should be. This also applies to claims 23-27. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-11, 13-15 and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over XP-002610254 (‘254-Mintel, 2008, pages 1-5; cited in IDS filed 4/4/18; of record) in view of Goufo et al (Food Science & Nutrition, 2014, 2(2), 75-104; of record and newly cited in this rejection) and further in view of Priprem et al (International Journal of Biological, Food, Veterinary and Agricultural Engineering, 2015, 9(2), 93-97; newly cited), Moutet et al (US 2009/0018102 A1; of record), Cohen et al (US 5,876,736; of record) and Schwab et al (WO 2015/149031 A1; cited in IDS filed 4/4/18; of record).
hyaluronic acid, oryza sativa rice extract and dipotassium Glycyrrhizate (page 5-Ingredients; components recited in claims 1-3, 6-10, 13-15 and 22-27). The composition has water and emulsifying agents (page 5-ingredients) and is in the form of a lotion (emulsion-page 5-top left; limitation of claim 5). ‘254 does not teach the amounts of purple rice extract and dipotassium Glycyrrhizate as in amended claim 1 and the limitations of claims 2-4, 6-10, 11, 13-15 and 22-27.
Goufo et al teaches that rice is classified into four types by their color, black, purple, red and brown (Abstract; purple rice as in claims 1, 7 and 10). As seen in Tables 3 and 4, the content of anthocyanins in the soluble portion of rice bran (bran extract) is high in pigmented rice including purple rice. The pigmented rice bran extracts also display antioxidant activity (Table 6 at page 87 and Table 10 at page 89). Rice bran may hold promise for development of rice based functional foods, pharmaceuticals and cosmetic products (page 100, left col., lines 25-30).
Priprem et al teaches anthocyanin complex obtained from purple cobs of Z. mays has shown potential as topical anti-inflammatory agent with no cytotoxic effect on human keratinocytes and fibroblasts. The complex showed capability to induce collagen type-1 production (page 96-Conclusions). From the teachings of Goufo et al one of ordinary skill in the art will recognize that anthocyanin complex from purple rice as taught by Goufo et al would be valuable as an active component in the composition of ‘254 in view of the teachings of Priperm et al. Priprem also teaches the amount of the anthocyanin complex used in its study. This can be used as a starting point for optimization of the amount of the purple rice extract. Even though Priprem does not expressly teach anthocyanin complex obtained from purple rice, one of ordinary skill in the art will recognize that irrespective of the source, if anthocyanins are also 
Moutet teaches compositions comprising hyaluronic acid (component recited in the instant claims) and glycyrrhizin salts including potassium salt (paragraphs 0036, 0039, 0068, 0073, 0089; components recited in the instant claims). The composition can be in several forms including liquid, serum, water-in-oil or oil-in-water emulsions and injections (para 0079-0080; limitations of claim 5 and part of claim 9-injection). The various forms taught by Moutet also read on the limitations of claims 10 and 15. Hyaluronic acid can be present in the range from 0.0000001% to 10% (para 0053; part of the limitations of claims 6-9 regarding percentage of HA).
Cohen, drawn to compositions comprising hyaluronic acid, dipotassium Glycyrrhizinate (anti-irritating agent) and antioxidants, teaches that these can be present in a wider range in the composition (col. 3, Table 5; col. 7, line 36; col. 7, line, 59; col. 9, lines 1 and lines 41-45; part of the limitations of claims 1, 2, 7-9 and 13-14). The compositions can be in the form of emulsions (col. 8, 27-44; limitation of claim 5).
Schwab et al teaches skin treatment compositions comprising antioxidants, vitamins and other beneficial agents. One of the embodiments is the use of microneedles and the microneedles comprise a polymeric material, which can be hyaluronic acid (paras 0008, 0009, 0028-0030, 0058; limitations of claims 3-4, 10-11). HA can be used in the form of a gel and the amount is 12% (page 15, Examples; gel reads on semi-solid and swellable form of HA as in claim 10). This teaching renders obvious the substitution of HA microneedles in the composition of ‘254 and Moutet.

It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). One of skill in the art would want to adjust the amounts to obtain maximum beneficial effects.
One of ordinary skill in the art would be motivated to make the claimed composition since Moutet teaches several beneficial effects of hyaluronic acid on skin (paras 0012, 0014, 0056-0057). ‘254 teaches that licorice, which has dipotassium Glycyrrhizate, visibly calms and soothes the skin and helps reduce skin irritation (abstract). From Goufo et al and Priprem et al it is seen that anthocyanin complex provides additional beneficial effects and hence purple rice extract, which would have the same anthocyanins would be preferable compared to the oryza sativa rice extract of ‘254. Schwab teaches the advantages of using HA in the form of microneedles and the benefits of antioxidants. Therefore, a combination of the claimed components will provide optimal beneficial effects for various skin conditions.

Response to Applicant’s Remarks
In response to applicant’s amendments, rejections under 35 USC 112, first paragraph and 103 are made of record.


Conclusion
1. Pending claims 1-11, 13-15 and 22-27 are rejected.
2. Claims 12 and 16-21 have been canceled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623